Citation Nr: 0508258	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to October 
1990 and from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the issue of service connection for a skin 
disorder.  In this respect, the veteran contends that a 
current skin disorder was initially manifested during active 
duty service.  The veteran's service medical records are 
associated with his claims file.  His entrance examination in 
January 1990 did not reveal evidence of a skin disorder.  A 
Report of Medical Examination in September 1990 noted facial 
acne.  In April 1991, the veteran was treated for acne of the 
face, back, chest, and arms.  A Report of Medical Examination 
in April 1991 included a normal evaluation of the skin and 
upper extremities.  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

In this matter, the veteran was afforded a VA examination in 
December 2003.  Following a physical examination of the 
veteran, the examiner offered an opinion as to whether the 
veteran had chloracne due to exposure to Agent Orange.  (It 
has been indicated that there was some initial 
misunderstanding as to the nature of this claim.)  However, 
no opinion was offered with respect to whether a current skin 
condition is at least as likely as not due to the veteran's 
active duty service.  Moreover, there is no contention 
advanced by the veteran or his service representative that he 
was exposed to herbicides during service.  Accordingly, this 
matter must be remanded for a supplemental opinion by the VA 
examiner who conducted the examination in December 2003.  If 
that examiner is unavailable, then the veteran should be 
afforded a new examination.  

Additionally, the record suggests that there may be pertinent 
VA medical records that have yet to be associated with the 
veteran's claims file.  During the hearing in November 2004, 
the veteran stated that he continued to receive VA treatment 
for the claimed skin condition.  However, VA outpatient 
treatment records subsequent to October 2002 are not of 
record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App.  611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159, efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).  

Finally, there is a question as to whether the veteran has 
received notice complying with 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  While the veteran 
received notice from VA in November 2002 with respect to his 
claim for service connection for a skin condition, the notice 
did not fully comply with applicable law and regulation.  In 
this respect, the law and regulation require that VA must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

Accordingly, the Board finds that the veteran should be 
afforded a notice letter consistent with 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
service connection for a skin condition 
of the back currently on appeal.  The 
letter should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  The 
letter should also instruct the veteran 
to submit any information that he has 
concerning the issue.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

3.  The RO should obtain the veteran's 
outstanding treatment records for 
treatment for a skin condition from the 
Nashville VAMC, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims 
file.

4.  Thereafter, the veteran's claims file 
should be forwarded to the VA examiner 
who conducted the skin examination in 
December 2003.  Following a review of the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that a current 
chronic skin disorder was incurred or 
aggravated during the veteran's active 
duty service.  If the examiner who 
conducted the December 2003 examination 
is unavailable, or an additional 
examination is otherwise needed, the 
veteran should be afforded a new VA 
examination for purposes of determining 
the current nature, extent and etiology 
of a skin condition of the back.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim in light of 
all pertinent evidence (to specifically 
include evidence added to the record 
since the December 2003 Statement of the 
Case) and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



